[adigraphic.jpg]

EXHIBIT 10.5
RESTRICTED STOCK UNIT AGREEMENT
GRANT OF RESTRICTED STOCK UNIT
Private & Confidential (Addressee Only)


{DIRNAME}
We are pleased to advise the Participant that Analog Devices, Inc., a
Massachusetts corporation (the "Company"), has granted to the Participant
Restricted Stock Units ("RSUs") on the terms and conditions set forth below (the
"Award"). This Award reflects the Company's confidence in the Participant's
commitment and contributions to the success and continued growth of the Company.
1.
Restricted Stock Unit.

This agreement confirms that, subject to the terms and conditions of the Analog
Devices, Inc. 2006 Stock Incentive Plan (the "Plan"), the Company has granted to
the Participant (the "Participant"), effective on the Date of Grant set forth
below, that number of RSUs set forth below:
Date of Grant:
{GRANTDATE}

Number of RSUs Granted:
{RSSHARESGRANTED}



Vesting Schedule:
The RSUs shall vest on the earlier of {GRANTDATE+1} or the

date of the Company’s next annual meeting of shareholders


Each one (1) RSU shall, if and when it vests in accordance with this Award,
automatically convert into one (1) share of common stock, US$0.16 2/3 par value,
of the Company ("Common Stock") issuable as provided below. The RSUs are subject
to the vesting provisions set forth in Section 2, the restrictions on transfer
set forth in Section 3 and the right of the Company to retain Shares (as defined
below) pursuant to Section 7.
2.
Vesting and Conversion.

(a)
Subject to the terms of the Plan and this Award, the RSUs shall vest in
accordance with the schedule set forth in Section 1. For purposes of this Award,
RSUs that have not vested as of any particular time in accordance with this
Section 2(a) are referred to as "Unvested RSUs." The shares of Common Stock that
are issuable upon the vesting and conversion of the RSUs are referred to in this
Award as "Shares." As soon as administratively practicable after the issuance of
any Shares upon the vesting and conversion of RSUs, and subject to the terms and
conditions set forth herein, the Company shall deliver or cause to be delivered
evidence (which may include a book entry by the Company's transfer agent) of the
Shares so issued in the name of the Participant to the brokerage firm designated
by the Company to maintain the brokerage account established for the
Participant. Notwithstanding the foregoing, the Company shall not be obligated
to issue Shares to or in the name of the Participant upon the vesting and
conversion of any RSUs unless the issuance of such Shares shall comply with all
relevant provisions of law and other legal requirements including, without
limitation, any applicable securities laws and the requirements of any stock
exchange upon which shares of Common Stock may then be listed.


1



--------------------------------------------------------------------------------

[adigraphic.jpg]

(b)
In the event the Participant ceases to be a Director for any reason or no reason
(other than due to death, Disability or otherwise as provided in the Plan or
below), then in each such case, all of the Unvested RSUs as of the date of
termination shall terminate and be cancelled immediately and automatically and
the Participant shall have no further rights with respect to such Unvested RSUs.

(c)
In the event the Participant dies while a Director of the Company, all Unvested
RSUs shall vest in full as of the date of the Participant's death.

(d)
In the event the Participant ceases to be a Director by reason of a Disability
(as defined below), the Unvested RSUs as of the date of the Participant cease to
be a Director shall vest in full as of such date. For the purpose of this Award,
"Disability" means (i) the Participant's inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, as determined by the
Company.

(e)
If the Participant becomes an employee of the Company and, in connection with
such employment, ceases to serve as a Director of the Company, Unvested RSUs
shall vest in accordance with the terms hereof until the date that the
Participant's employment with the Company is terminated.

(f)
Notwithstanding anything in the Plan or herein, all Unvested RSUs shall vest in
full as of a Change in Control Event (as defined in the Plan).

(g)
For purposes of this Award, employment with the Company shall include being an
employee, consultant or advisor with any direct or indirect parent or subsidiary
of the Company, or any successor to the Company or any such parent or subsidiary
of the Company.

3.
Restrictions on Transfer.

(a)
The Participant shall not sell, assign, transfer, pledge or otherwise encumber
any RSUs, either voluntarily or by operation of law.

(b)
The Company shall not be required (i) to transfer on its books any of the RSUs
which have been transferred in violation of any of the provisions set forth
herein or (ii) to treat as the owner of such RSUs any transferee to whom such
RSUs have been transferred in violation of any of the provisions contained
herein.

4.
Not a Shareholder. The RSUs represent an unfunded, unsecured promise by the
Company to deliver Shares upon vesting and conversion of the RSUs, and until
vesting of the RSUs and issuance of the Shares, the Participant shall not have
any of the rights of a shareholder with respect to the Shares underlying the
RSUs. For the avoidance of doubt, the Participant shall have no right to receive
any dividends and shall have no voting rights with respect to the Shares
underlying the RSUs for which the record date is on or before the date on which
the Shares underlying the RSUs are issued to the Participant.

5.
Provisions of the Plan. The RSUs and Shares, including the grant and issuance
thereof, are subject to the provisions of the Plan. A copy of the Plan
prospectus is available on the Company's Intranet at


2



--------------------------------------------------------------------------------

[adigraphic.jpg]

www.analog.com/employee (from Signals home page, click Knowledge Centers, HR,
Employee Stock Programs. The related documents can be found in the right-hand
column).
6.
Consideration. Any Shares that are issued and any cash payment that is
delivered, in either case upon settlement of the RSUs pursuant to this Award,
will be in consideration of the Participant's service as a member of the Board
of Directors of the Company and/or his continued employment with the Company,
which consideration is deemed sufficient.

7.
Withholding Taxes.



(a)
Regardless of any action the Company takes with respect to any or all income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
("Tax-Related Items"), the Participant acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Participant is and remains the
Participant's responsibility, and that the Company (i) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the RSUs, including the grant of the RSUs, the vesting of the
RSUs, the subsequent sale of any Shares acquired pursuant to the RSUs and the
receipt of any dividends; and (ii) do not commit to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate the Participant's
liability for Tax-Related Items.

(b)
Prior to the delivery of Shares upon the vesting of the RSUs, if any taxing
jurisdiction requires withholding of Tax-Related Items, the Company may withhold
a sufficient number of whole Shares otherwise issuable upon the vesting of the
RSUs that have an aggregate Fair Market Value (as defined under the Plan)
sufficient to pay the minimum Tax-Related Items required to be withheld with
respect to the Shares. The cash equivalent of the Shares withheld will be used
to settle the obligation to withhold the Tax-Related Items (determined by
reference to the closing price of the Common Stock on the NASDAQ Global Select
Market on the applicable vesting date). No fractional Shares will be withheld or
issued pursuant to the grant of the RSUs and the issuance of Shares hereunder.
Alternatively, the Company may, in its discretion, withhold any amount necessary
to pay the Tax-Related Items from the Participant's salary or other amounts
payable to the Participant, with no withholding in Shares. In the event the
withholding requirements are not satisfied through the withholding of Shares or
through the Participant's salary or other amounts payable to the Participant, no
Shares will be issued upon vesting of the RSUs unless and until satisfactory
arrangements (as determined by the Compensation Committee of the Board of
Directors) have been made by the Participant with respect to the payment of any
Tax-Related Items which the Company determines, in its sole discretion, must be
withheld or collected with respect to such RSUs. By accepting this grant of
RSUs, the Participant expressly consents to the withholding of Shares and/or
cash as provided for hereunder. All other Tax-Related Items related to the RSUs
and any Shares delivered in payment thereof are the Participant's sole
responsibility.

8.
Option of Company to Deliver Cash. Notwithstanding any of the other provisions
of this Award, where share settlement is otherwise prohibited under local law or
may present adverse tax consequences to the Participant, at the time the RSUs
vest, the Company may elect, in the sole discretion of the Compensation


3



--------------------------------------------------------------------------------

[adigraphic.jpg]

Committee of the Board of Directors, to deliver by wire transfer to the
Participant in lieu of Shares an equivalent amount of cash (determined by
reference to the closing price of the Common Stock on the NASDAQ Global Select
Market on the applicable vesting date). If the Company elects to deliver cash to
the Participant, the Company is authorized to retain such amount as is
sufficient in the opinion of the Company to satisfy the tax withholding
obligations of the Company pursuant to Section 7 herein.
9.
Data Privacy. The Company hereby notifies the Participant of the following in
relation to the Participant's personal data and the collection, processing and
transfer of such data in relation to the grant of the RSUs and the Participant's
participation in the Plan, pursuant to applicable personal data protection laws.
The collection, processing and transfer of the Participant's personal data is
necessary for the Company's administration of the Plan and the Participant's
participation in the Plan, and the Participant's denial and/or objection to the
collection, processing and transfer of personal data may affect the
Participant's ability to participate in the Plan. As such, the Participant
voluntarily acknowledges, consents and agrees (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein.

The Company holds certain personal information about the Participant, including
the Participant's name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all RSUs
or any other entitlement to Shares awarded, canceled, purchased, vested,
unvested or outstanding in the Participant's favor, for the purpose of managing
and administering the Plan ("Data"). The Data may be provided by the Participant
or collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and managing the
Participant's participation in the Plan. The data processing will take place
through electronic and non-electronic means according to logistics and
procedures strictly correlated to the purposes for which the Data is collected
and with confidentiality and security provisions as set forth by applicable laws
and regulations in the Participant's country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
The Data will be accessible within the Company's organization only by those
persons requiring access for purposes of the implementation, administration and
operation of the Plan and for the Participant's participation in the Plan.
The Company will transfer Data as necessary for the purpose of implementation,
administration and management of the Participant's participation in the Plan,
and the Company may further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, the United States or
elsewhere throughout the world. The Participant hereby authorizes (where
required under applicable law) the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing the Participant's participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant's behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan.

4



--------------------------------------------------------------------------------

[adigraphic.jpg]

The Participant may, at any time, exercise the Participant's rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant's participation in the Plan. The
Participant may seek to exercise these rights by contacting the Participant's
local HR manager.
10.
Repatriation: Compliance with Laws. The Participant agrees, as a condition of
the grant of the RSUs, as applicable, to repatriate all payments attributable to
the Shares and/or cash acquired under the Plan (including, but not limited to,
dividends and any proceeds derived from the sale of the Shares acquired pursuant
to the RSUs) in accordance with all foreign exchange rules and regulations
applicable to the Participant. In addition, the Participant also agrees to take
any and all actions, and consent to any and all actions taken by the Company and
its subsidiaries, as may be required to allow the Company and its subsidiaries
to comply with all laws, rules and regulations applicable to the Participant.
Finally, the Participant agrees to take any and all actions as may be required
to comply with the Participant's personal legal and tax obligations under all
laws, rules and regulations applicable to the Participant.

11.
Miscellaneous.

(a)
No Rights to Board Service. The grant of the RSUs shall not confer upon the
Participant any right to continue to serve on the Board of Directors of the
Company or, if applicable, as an employee of the Company or its subsidiaries,
nor limit in any way the terms of the Participant's service on the Board of
Directors, including for removal therefrom. The vesting of the RSUs pursuant to
Section 2 hereof is earned only by satisfaction of the performance conditions,
if any, and continuing service on the Board of Directors or as otherwise set
forth in Section 2 (not through the act of being elected, hired or engaged or
being granted the RSUs hereunder).

(b)
Discretionary Nature. The Participant acknowledges and agrees that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time. The grant of the RSUs under the
Plan is a one-time benefit and does not create any contractual or other right to
receive a grant of RSUs or any other award under the Plan or other benefits in
lieu thereof in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the form and timing of
any grant, the number of Shares subject to the grant, and the vesting
provisions. Any amendment, modification or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant's employment with the Company.

(c)
Exclusion from Termination Indemnities and Other Benefits. The Participant's
participation in the Plan is voluntary. The value of the RSUs and any other
awards granted under the Plan is an extraordinary item of compensation outside
the scope of the Participant's service on the Board of Directors of the Company.
Any grant under the Plan, including the grant of the RSUs, is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy,


5



--------------------------------------------------------------------------------

[adigraphic.jpg]

end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments.
(d)
Severability. The invalidity or unenforceability of any provision of this Award
shall not affect the validity or enforceability of any other provision of this
Award, and each other provision of this Award shall be severable and enforceable
to the extent permitted by law.

(e)
Binding Effect. This Award shall be binding upon and inure to the benefit of the
Company and the Participant and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 3 of this Award.

(f)
Notice. Each notice relating to this Award shall be in writing (which shall
include electronic form) and delivered in person, electronically or by first
class mail, postage prepaid, to the address as hereinafter provided. Each notice
shall be deemed to have been given on the date it is received. Each notice to
the Company shall be addressed to it at its offices at Analog Devices, Inc.,
Three Technology Way, Norwood, Massachusetts, 02062, Attention: Chief Financial
Officer. Each notice to the Participant shall be addressed to the Participant at
the Participant's last known mailing or email address, as applicable, on the
records of the Company.

(g)
Pronouns. Whenever the context may require, any pronouns used in this Award
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.

(h)
Entire Agreement. This Award and the Plan constitute the entire understanding
between the parties, and supersede all prior agreements and understandings,
relating to the subject matter of these documents.

(i)
Governing Law. This Award shall be construed, interpreted and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts without
regard to any applicable conflicts of laws.

(j)
Interpretation. The interpretation and construction of any terms or conditions
of this Award or the Plan, or other matters related to the Plan, by the
Compensation Committee of the Board of Directors of the Company shall be final
and conclusive.

(k)
Participant's Acceptance. The Participant is urged to read this Award carefully
and to consult with his or her own legal counsel regarding the terms and
consequences of this Award and the legal and binding effect of this Award. By
virtue of his or her acceptance of this Award, the Participant is deemed to have
accepted and agreed to all of the terms and conditions of this Award and the
provisions of the Plan.

(l)
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the RSUs or other awards granted to the Participant
under the Plan by electronic means. The Participant hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


6



--------------------------------------------------------------------------------

[adigraphic.jpg]

(m) English Language. The Participant acknowledges and agrees that it is the
Participant's express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the RSUs, be drawn up in English. If the Participant has received
this Agreement, the Plan or any other documents related to the RSUs translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version shall control.
(n)
Addendum. Notwithstanding any provisions herein to the contrary, the RSUs shall
be subject to any special terms and conditions for the Participant's country of
residence (and, if any, country of employment, if different), as may be set
forth in an addendum to this Agreement (the "Addendum"). Further, if the
Participant transfers the Participant's residence and/or employment to another
country reflected in an Addendum, the special terms and conditions for such
country will apply to the Participant to the extent the Company determines, in
its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan. Any Addendum shall constitute part of this
Agreement.

(o)
Additional Requirements. The Company reserves the right to impose other
requirements on the RSUs, any Shares acquired pursuant to the RSUs, and the
Participant's participation in the Plan, to the extent the Company determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local law or to facilitate the administration of the
Plan. Such requirements may include (but are not limited to) requiring the
Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.

(p)
Private Placement. The Company has submitted regulatory filings in the United
States in connection with the stock incentive plan under which this Award was
made. The Company has not submitted any registration statement, prospectus or
other filings with other local securities authorities (unless otherwise required
under such local law), and the grant of the Award is not intended to be a public
offering of securities in any other jurisdiction or subject to the supervision
of other local securities authorities.

(q)
Changes in Capitalization. In the event of any stock split, reverse stock split,
stock dividend, recapitalization, combination of shares, reclassification of
shares, spin-off or other similar change in capitalization or event, or any
non-cash distribution to holders of Common Stock, the number of RSUs, and Shares
issuable upon vesting and conversion thereof, shall be appropriately adjusted in
such manner as shall be determined by the Compensation Committee of the Board of
Directors of the Company.

(r)
Amendment. This Award may be amended or modified only by a written instrument
executed by both the Company and the Participant.



Ray Stata
 
Vincent T. Roche
Chairman of the Board
 
President and Chief Executive Officer


7

